                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

NAUTILUS INSURANCE COMPANY, )
                            )
               Plaintiff,   )
                            )
vs.                         )                      Case No. 21-00216-CV-W-GAF
                            )
KIERRA RAMSEY and METRO     )
PUBLIC SAFETY &             )
INVESTIGATIONS, LLC,        )
                            )
               Defendants.  )

                                           ORDER

       Now before the Court are Defendant Metro Public Safety & Investigations, LLC’s

(“Metro”) Motion to Extend Time to Answer (Doc. # 16) and Plaintiff Nautilus Insurance

Company’s (“Plaintiff”) Motion for Default Judgment. (Doc. # 17). Plaintiff does not oppose

Metro’s Motion and asks that the Court deny its Motion for Default Judgment as moot if it grants

Metro’s Motion. (Doc. # 17). Upon consideration of the parties’ arguments and for good cause

shown, it is

       ORDERED that Metro’s Motion to Extend Time to Answer is GRANTED and Plaintiff’s

Motion for Default Judgment is DENIED as moot.

                                                   s/ Gary A. Fenner
                                                   GARY A. FENNER, JUDGE
                                                   UNITED STATES DISTRICT COURT

DATED: July 6, 2021
